January 2 Except for the statements of historical fact, this release may contain forward-lookingstatements that involve risks and uncertainties some of which are detailed from time totime in documents filed by the company with the SEC. Those risks and uncertaintiesinclude, but are not limited to: changes in customer demand and response to productsand services offered by the company, including demand by the electrical powergeneration markets, electrical transmission and distribution markets, the industrialmarkets, and the hot dip galvanizing markets; prices and raw material costs, includingzinc and natural gas which are used in the hot dip galvanizing process and steel,aluminum and copper which are used in the electrical and industrial segment; changesin the economic conditions of the various markets the company serves, foreign anddomestic, customer requested delays of shipments, acquisition opportunities, adequacyof financing, currency fluctuations, and availability of experienced managementemployees to implement the company's growth strategy.The company can give noassurance that such forward-looking statements will prove to be correct.We undertakeno obligation to affirm, publicly update or revise any forward-looking statements,whether as a result of information, future events or otherwise. Forward Looking Statement 3 AZZ is a specialty electrical equipmentmanufacturer serving the global markets of powergeneration, transmission, distribution andindustrial as well as a leading provider of hot dipgalvanizing services to the steel fabricationmarket nationwide. Company Overview Total CompanySales By Segment 44% 45% 56% 55% Actual FY2008 $320.2 (in millions) Projected FY2009 $420 to $430 (in millions) Projected FY2010 $420 to $440 (in millions) 41% 59% Galvanizing Electrical and Industrial 4 Total CompanySales By Market Segment Actual FY2008 $320.2 (in millions) Projected FY2009 $420 to $430 (in millions) Projected FY2010 $420 to $440 (in millions) 5 6 Industrial UtilizationFederal Reserve Statistical Release Electrical and Industrial Products 7 Electrical and Industrial Products Projected 2010 $250 to $260 (in millions) 8 Power Generation 9 Power Transmission 10 Power Distribution 11 Industrial / Commercial 12 13 Backlog ($ In Millions) 14 Fiscal2007 Fiscal2008 1st Qtr2009 2nd Qtr2009 3rd Qtr2009 Beginning Backlog $73.8 $120.7 $134.9 $155.0 $190.8 Bookings $307.2 $334.4 $106.8 $139.0 $113.3 Shipments $260.3 $320.2 $99.9 $103.2 $108.8 Ending Backlog $120.7 $134.9 $141.8 $190.8 $195.3 Book to Ship Ratio 118% 104% 107% 135% 104% Backlog ($ In Millions) Galvanizing Services Application: “After-fabrication”steel corrosion protection Locations:20 facilities in 11 states 16 17 Galvanizing Services Projected FY2009 Projected FY2010 19 Consolidated
